Title: From George Washington to John Pierce, 8 September 1781
From: Washington, George
To: Pierce, John


                  
                     Sir
                       8 September 1781
                  
                  You will please to pay out the Money which you will receive per Mr Morris Order to the Troops now on their March, agreable to the directions given by Mr Morris to Mr Audibert.  You will pay the Money upon the Warrants given by General Lincoln, which Warrants if necessary, shall be countersigned by me hereafter—After makg the Payments to the Troops, if any Money remains in your Hands, you will deliver it to the Care of Majr Genl Lincoln, for my particular use.  Given at Head of Elk—this 8th Sepr 1781
                  
                     G.W.
                  
               